The Honorable Ted Mullenix State Representative 140 Riverside Road Hot Springs, AR 71913-9576
Dear Representative Mullenix:
This is in response to your request for an opinion regarding the definition of fair market value for land purchased from the Arkansas Commissioner of State Lands.
According to my information, this matter is currently before the County Court of Garland County, which hears appeals from action of the County Equalization Board. See, e.g., A.C.A. § 26-27-317 (Repl. 1997).
I am unable under these circumstances to issue an opinion in response to your inquiry. It is the longstanding policy of this office, consistent with the constitutional principle of separation of powers, not to issue opinions on matters that are pending before the courts for determination. The judicial branch is vested with the power and duty to make final determinations in interpreting the law as enacted by the General Assembly. An opinion from this office at this juncture would constitute little more than an executive comment on matter appropriately within the judicial branch.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh